NO. 12-18-00309-CR

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 DONALD RAY DAVIS,                                         §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                        §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                  §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Donald Ray Davis appeals from his conviction for aggravated robbery. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                BACKGROUND
       Appellant was charged by indictment with aggravated robbery. Appellant pleaded “not
guilty” and the matter proceeded to a jury trial. During trial, the jury heard evidence that Appellant
approached Juan Arce in the back of the Dollar General Store in Troup, Texas, and asked for
money. Arce further testified as follows:


       Q. So when he asked you for money, what happened next?
       A. I only said -- because I do not speak English, I only told him I didn’t have any. And he continued
       speaking, but I did not know what he was saying. But he continued asking for money. I had $21 in
       my bag, and I took it out and said, “I only have this.” He raised his shirt, and then showed me a gun.
       Q. Do you see the man, that showed you the gun, in the courtroom today?
       A. Yes.
       Q. Can you point to him and tell me what color his shirt is?
       A. It’s blue with squares.
       Q. And can you -- can you point to him, please?
       A. With my hand?
       Q. Yes.
       A. (Complies.)
         MR. JIRAL: Your Honor, may the record reflect the witness has identified the defendant?
         THE COURT: The record shall so reflect.
         Q. (BY MR. JIRAL) And so, Mr. Arce, you don’t speak English?
         A. No.
         Q. And so how did you know that Mr. Davis was asking you for money?
         A. What happens is that I do understand a little bit. I just do not know how to speak it.
         Q. Okay. So you knew what he was saying?
         A. Yes, that he needed money.
         Q. And you said that he raised his shirt?
         A. Yes.
         Q. Can you describe the gun for me?
         A. It was a revolver type. I did not -- was able to see it all, because I was only able to see the handle.
         Q. So you knew it was a gun, but couldn’t see the whole thing?
         A. Yes.
         Q. And did you take that as a threat?
         A. Yes, that’s why I gave the money.


Following evidence and argument, the jury found Appellant “guilty” of aggravated robbery.
During the sentencing portion of trial, Appellant pleaded “true” to the enhancement allegations.
The jury sentenced Appellant to fifty years imprisonment. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 1
We have likewise reviewed the record for reversible error and have found none.


                                                     CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.


         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired,
and no pro se brief has been filed.


                                                             2
Ohio App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted and the appeal is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the date that the last timely motion for rehearing was overruled by this Court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered September 11, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 11, 2019


                                         NO. 12-18-00309-CR


                                       DONALD RAY DAVIS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0970-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.